Citation Nr: 1117158	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Board notes that the Veteran had also perfected a separate appeal on the issue of entitlement to an increased rating for his service connected low back disability.  However, during the March 2011 hearing, the Veteran affirmatively indicated that he was satisfied with the existing rating assigned for this disability and that he was withdrawing this appeal.  Accordingly, the lone remaining issue on appeal before the Board is entitlement to service connection for PTSD.   


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD as a result of witnessing the death of four fellow service members in a helicopter crash in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 et seq., (July 13, 2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  Also, under the regulations in effect prior to July 2010, if VA determines either that the Veteran did not engage in combat with the enemy or that he or she did engage in combat, but that the alleged stressor is not combat-related, then his or her lay testimony, in and of itself, is not generally sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence that corroborate his or her testimony or statements.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also Cohen, 10 Vet. App. 128, 142 (1997).

However, effective July 13, 2010, VA regulations have been amended to broaden the types of cases where a Veteran's reported stressor does not require independent corroboration.  Under the amended regulations,  if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).
  
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, the Veteran's personnel records show that he served in Vietnam from January 1969 to January 1970 in the 128th Assault Helicopter Company with a military occupational specialty (MOS) of helicopter repairman.  He has also reported that he served as a helicopter door gunner and crew chief.  This has not been confirmed.  Additionally, he has indicated that his primary stressor in service was witnessing the crash of a helicopter gunship, which resulted in the death of four fellow service members, while he was flying aboard another helicopter.  Military records show that the gunship crash described by the Veteran did occur in June 1969, during his tour of duty in Vietnam, and that the crash killed four servicemen, including members of his unit.  Further, VA mental health treatment records show that the Veteran has been diagnosed with PTSD based at least in part on this reported stressor.  Also, in an October 2010 VA psychological evaluation report, the evaluating psychologist found that the Veteran's current PTSD signs and symptoms were most likely caused by, or the result of, this reported stressor.  

The helicopter gunship crash also relates to a fear of hostile military activity, as it did result in the deaths of four servicemen and was apparently caused by the gunship hitting a wire put up by the Vietcong.  See Helicopter Pilots Who Died in the Vietnam War at http://www.flyarmy.org/K12218.HTM.  See also 75 Fed. Reg. 39843 (July 13, 2010).  Additionally, the crash is at least generally consistent with the places, types and circumstances of the Veteran's service, as at least some the victims were from his unit, and his personnel records clearly show that he was engaged in helicopter-related duty.  It is a confirmed stressor which has been related to the diagnosis of PTSD.

Further, although the documentation of record does not affirmatively indicate that the Veteran engaged in "in-air" helicopter duty, it also does not affirmatively indicate that he did not engage in this duty.  Thus, the Board finds that the record does not contain clear and convincing evidence that the Veteran did not witness the crash of the helicopter gunship in June 1969 while flying aboard another helicopter.   Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that his reported stressor event of witnessing the crash has been reasonably established.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 38 C.F.R. § 3.102.  Accordingly, as the record clearly shows a diagnosis of PTSD, which is linked to the Veteran's reported stressor of witnessing the helicopter crash in service, and as the record also contains sufficient evidence to establish that this stressor event actually occurred, the preponderance of the evidence is in the Veteran's favor and service connection for PTSD is warranted.  38 C.F.R. § 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
         
 
ORDER

Service connection for PTSD is granted.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


